Citation Nr: 0004460	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-02 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of an eye 
injury.  

2. Entitlement to a compensable rating for conjunctivitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. B.






INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any currently diagnosed eye disability and service.  

2.  The veteran does not have active conjunctivitis and no 
residuals of conjunctivitis were found on examination.  


CONCLUSIONS OF LAW

1.  The claim of service connection for residuals of an eye 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for a compensable evaluation for 
conjunctivitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6018 
(1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he incurred an eye injury during 
active service.  He was on the U.S.S. Saratoga when an 
aerosol can blow up in his face resulting in abrasions and 
eye problems.  It is also asserted that an increased 
evaluation is warranted for service-connected conjunctivitis.  
The Board notes that complete service medical records (SMRs) 
for the veteran's service period from November 1969 to 
October 1971 could not be located despite several efforts by 
the RO.  SMRs that are available for review, however, from 
1970 reflect that the veteran was seen for superficial facial 
scars following an altercation.  He also complained of a left 
eye infection with drainage and swelling.  Significant 
impairment of vision was not indicated.  

Postservice records include private and VA clinical records.  
Pertinent records include a VA neurological examination in 
June 1976.  At that time, the veteran related constant 
swelling of the eyes.  He said that he had been "beat up" 
in 1970 and that the injuries he incurred had primarily been 
around the eyes and face.  He said that he had been 
hospitalized for a period of about three weeks experiencing 
blurry vision and diplopia.  This had cleared, but he still 
complained of poor vision and headaches.  The examination 
showed that the pupils were normal with no proptosis.  His 
fundi were "OK."  There was no nystagmus and strabismus.  
The examiner noted that the veteran had had several visual 
field examiantions which showed a concentric constriction.  
The impression was of vascular headaches.  

Upon VA examination in January 1977, the examiner noted that 
there were several small scars on the left side of the 
veteran's face but no disabling residuals were indicated.  
Eye examination showed findings of conjunctivitis with no 
significant impairment of vision.  The condition was 
considered to be mild and seasonal.  

In a March 1977 rating action, service connection for 
conjunctivitis was established and a noncompensable rating 
was assigned, effective from the date of the veteran's claim 
in April 1976.  Service connection for superficial, 
nondisfiguring scars of the face was also established and a 
noncompensable rating was assigned.  

Subsequently dated records in the 1980s are negative for 
complaints of or treatment of eye problems.  VA records from 
March 1997 to July 1997, however, reflect that the veteran 
was seen for complaints of blurry vision and decreased near 
vision.  There was no finding of active conjunctivitis and no 
medical opinion that any decreased visual acuity was due to 
service-connected conjunctivitis.  

Upon VA eye examination in December 1997, the examiner opined 
that there was no evidence of conjunctivitis or sequelae of 
trauma to the eye.  Diagnoses included functional visual 
field constriction, myopia, astigmatism, and presbyopia.  

At a personal hearing in April 1998, the veteran reported 
that his vision was impaired.  His eyes swelled, burned, and 
itched.  Hearing [Hrg.] Transcript [Tr.] at 2.  They were 
particularly irritated in the morning and at night.  Bright 
sunlight was an irritant.  Tr. at 3.  He also said that he 
injured his eyes during service when an aerosol can blow up 
in his face when he was aboard the U.S.S. Saratoga.  Tr. at 
10.  

Service Connection 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Congenital or developmental defects to include refractive 
error of the eye are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).  

Analysis

The Board again notes that the complete SMRs could not be 
located and points out that the Board has a heightened duty 
to explain its findings and conclusions and to consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board notes, however, that it does not read into 
O'Hare, supra, the presumption that the missing medical 
records would, if they still existed, necessarily support the 
veteran's claim.  Additionally, the Board is satisfied that 
all relevant facts have been properly developed.  The record 
is devoid of any indication that there are other records 
available which should be obtained.  Therefore, no further 
development is required in order to comply with the duty to 
assist.  

The veteran has provided competent evidence that he was 
treated for superficial facial scars and an eye infection 
during service.  Service connection is in effect for 
conjunctivitis and for these scars.  The available SMRs, 
however, are negative for any additional eye disability that 
was the result of an aerosol can explosion or other incident.  
While post service records reflect visual impairment and eye 
complaints, an examiner has never linked eye problems (other 
than conjunctivitis) to the veteran's service or to the 
symptoms he has experienced since his release from service.  
Significantly, the examiner in December 1997 noted that there 
was no sequelae of trauma in the eyes.  Thus, while current 
eye disability (other than conjunctivitis) is noted, it has 
not been linked to service.  Accordingly, as no competent 
evidence has been presented to establish the presence of 
chronic residuals of an eye injury, the veteran's claim of 
entitlement to service connection for residuals of an eye 
injury is denied.  

The Board has considered the assertions that the veteran has 
a disability of service origin.  While he is competent to 
report manifestations of a disorder perceptible to a lay 
party, such as pain, he is not competent to link those 
manifestations to service on medical causation or etiology.  
Espiritu, supra.  

Increased Rating

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

Chronic conjunctivitis which is active with objective 
symptoms is rated as 10 percent disabling.  If conjunctivitis 
is healed it should be rated on residuals.  If there are no 
residuals a noncompensable rating is assigned.  38 C.F.R. 
§ 4.84a, DC 6018 (1999).  



Analysis

The veteran was granted service connection for conjunctivitis 
in a March 1977 rating action.  A noncompensable rating was 
assigned.  The veteran is now seeking a compensable rating 
for conjunctivitis.  

In order to assign a compensable rating for conjunctivitis 
there must either be objective evidence of active 
conjunctivitis or healed conjunctivitis with residuals.  A 
review of the claims folder demonstrates that the only post 
service medical records which reveal treatment for 
conjunctivitis was in 1977.  More recent records reflect eye 
complaints, but it was specifically noted by the VA examiner 
in December 1997 that no active conjunctivitis was seen.  
Additionally, there is no medical opinion that any current 
eye symptoms or diagnoses are due to service-connected 
conjunctivitis.  

The Board has noted the veteran's testimony that he 
experiences daily eye manifestations to include itching, 
burning, and swelling.  Although the veteran is certainly 
competent to relate the symptoms he experiences, there is no 
evidence of record which indicates that he has special 
training or the expertise needed to diagnose an eye disorder.  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Espiritu, 
supra.  

In the absence of evidence of active conjunctivitis or any 
residuals of healed conjunctivitis, a compensable rating is 
not warranted.  




ORDER

Service connection for residuals of an eye injury is denied.  

An increased evaluation for conjunctivitis is denied.  



		
	T. H. Smith
	 Acting Member, Board of Veterans' Appeals



 

